Citation Nr: 0007461	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's petition to reopen a 
claim for service connection for tinnitus.  The claim was 
denied by the RO in an August 1994 rating decision which the 
veteran did not appeal, and the rating decision became final.

The veteran appealed the July 1997 rating decision to the 
Board and, during the course of the appeal period, the RO 
reopened the claim as shown in the October 1997 statement of 
the case and denied it on the basis that the claim for 
service connection for tinnitus was not well grounded.

In July 1999, the Board noted that the veteran had requested 
a hearing be held at the RO in Montgomery, Alabama, and that 
it appeared that he wished to appoint a new representative, 
and therefore, the Board remanded the case to the RO to have 
these matters attended to.

The veteran had moved to Alabama and his case is presently 
under the jurisdiction of the Montgomery, Alabama, RO.  On 
remand, the veteran submitted forms designating The American 
Legion to represent him, and he was scheduled for a hearing 
before a member of the Board.  The hearing was held on 
October 19, 1999, in Montgomery, Alabama, before Bettina S. 
Callaway, a member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991) and who is rendering the determination 
in this case.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied 
by a rating decision in August 1994; following appropriate 
notification, the veteran did not appeal.

3.  The veteran was seen in early April 1997 for complaints 
of tinnitus which the examiner attributed to sinusitis.

4.  An examiner rendered an assessment of tinnitus in April 
1997.

5.  The new evidence submitted since the August 1994 rating 
action bears directly and substantially on the issue and, 
together with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
determine the merits of the claim.

6.  The veteran was seen on one occasion in service for 
complaints of ringing in the right ear which the examiner 
associated with a Eustachian tube dysfunction.

7.  The veteran's complaints of tinnitus were recorded on VA 
examination reports conducted in July 1994.

8.  No medical evidence has been presented or secured to 
render plausible a claim that tinnitus in this case is an 
organic disease of the nervous system.

9.  No medical evidence has been presented or secured to 
render plausible a link between complaints of ringing in the 
ear on one occasion in service in December 1990 and a post-
service assessment of tinnitus in April 1997.

10.  No medical evidence has been presented or secured to 
render plausible a link between current tinnitus and a 
disease or injury incurred in service.

11.  The veteran has provided his own statements of 
continuous, severe tinnitus since December 1990.




CONCLUSIONS OF LAW

1.  New and material evidence having been submitted since the 
unappealed, final rating action in August 1994, the claim to 
entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim to entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Service connection for tinnitus is not warranted in this 
case.  38 U.S.C.A. § 1110; 1112 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20. 302(a) (1999).  In August 1994 the 
veteran was notified of a rating decision denying service 
connection for tinnitus.  He did not appeal that decision and 
it is therefore final.  38 U.S.C.A. § 7105 (West 1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Regardless of the action of the RO concerning reopening of a 
finally denied claim, "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  Although this claim does not 
involve a prior final denial by the Board but rather by the 
RO, the same statutory reopening requirements apply to prior 
final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

Evidence submitted since the August 1994 rating action 
includes medical treatment reports showing complaints of 
tinnitus and a medical assessment of tinnitus.  While this 
information was of record at the time of the final rating 
action, the Board finds that these additional records are not 
simply cumulative, but contribute to a showing of continuity 
of complaints of symptomatology following discharge from 
service and thus contributes to a more complete picture of 
the circumstances surrounding the origin of tinnitus.  See 
Hodge, 155 F.3d at 1363; see also Savage v. Gober, 10 Vet. 
App. 488 (1997).  The evidence received since August 1994 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
unless it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216,220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds this evidence bears directly and substantially on the 
issue before us; it is new and material and the claim is 
reopened.  The Board must now proceed to determine whether 
the claim is well grounded.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Evidence submitted in 
support of a claim "must . . . be accepted as true for the 
purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this case, the veteran was seen in service on one occasion 
in December 1990 for complaints of ringing and pain in the 
right ear for one week, and the examiner diagnosed 
questionable Eustachian tube dysfunction, right ear.  On 
examination, the nose was positive for "[illegible] of 
mucosa bilaterally".  The examiner prescribed Entex LA, 
which contains decongestant and expectorant ingredients and 
is indicated for the symptomatic relief of sinusitis, 
bronchitis, pharyngitis, and coryza when these conditions are 
associated with nasal congestion and viscous mucus in the 
lower respiratory tract.  Physician's Desk Reference (PDR) 
1922 (49th ed. 1995).  The examiner also prescribed Nasalide 
nasal spray which is indicated for the treatment of seasonal 
or perennial rhinitis.  Id. at 2480.

On a July 1994 Persian Gulf examination, the veteran reported 
that he had served in the Persian Gulf from December 1991 to 
April 1992 and that, while in the Gulf, he had "buzzing" in 
his right ear which he still had.  No diagnosis was rendered 
relevant to this history.  On July 1994 VA general medical 
and audio examination reports, the veteran also provided a 
history of tinnitus in the right ear since 1993 or for one 
year prior to the examinations and provided a history of 
exposure to aircraft noise, diesel engines, and weapons.  The 
general medical examiner diagnosed tinnitus of questionable 
etiology and the audio examiner recommended the veteran for 
an Ear, Nose, and Throat (ENT) consultation due to the 
complaint of unilateral tinnitus.

An early April 1997 examination report from Tricare Prime 
Coast Guard showed a history of tinnitus in the right ear 
since 1990 and present complaints of tinnitus in the left ear 
for three days accompanied by complaint of coughing, 
congestion, and lightheadedness when the head was moved 
laterally.  The examiner diagnosed sinusitis, and the 
treatment plan included Biaxin, which is an antibiotic, and 
Antivert, an antihistamine used in the control of vertigo and 
motion sickness.  PDR at 407, 2080.  In mid-April, the 
veteran was seen again with complaints of ringing in the 
right ear for two days.  He denied high noise area exposure.  
The examiner's assessment was tinnitus and the examiner noted 
that the benign nature of the condition was discussed with 
the veteran and he was given a handout and an ENT referral.

In October 1997, the veteran submitted a July 1994 VA 
audiological evaluation sheet, which was part of the July 
1994 VA audiological report already of record, showing the 
complaint of tinnitus in the right ear for the past year, the 
history of noise exposure in service, and the recommendation 
for an ENT consultation.  The VA consultation sheet showed 
that the veteran did not report for the scheduled ENT 
consultation in December 1994.

On his November 1997 VA Form 9 substantive appeal, the 
veteran contended that the ringing in his ear was first 
diagnosed on active duty as a Eustachian tube dysfunction, 
that he was told that there was no treatment for this 
problem, and so he did not seek medical assistance on a 
regular basis.  He stated that the condition was intermittent 
initially but now it was constant.

In December 1997, the veteran submitted a report of a private 
audiological evaluation on which the audiologist made 
notations which stated, "accuracy in question" and the 
recommendation was to rule out retrocochlear pathology.  The 
veteran also submitted a report of a private magnetic 
resonance imaging (MRI) of the brain which reflected the 
impression of no intracranial abnormality.

At a hearing before the Board in October 1999, the veteran 
testified that the ringing in his right ear began in service 
in December 1990.  At first he stated that he had not 
experienced any dizzy spells along with the ringing in the 
ear but later he testified that he had experienced dizzy 
spell or vertigo.  He testified that he was exposed to noise 
in service.  He also testified that doctors who had examined 
him had never found a disease of the ear or discerned any 
other cause of the tinnitus.  

In a May 1990 statement in a VA Form 646, the veteran states 
that a diagnosis of tinnitus was rendered in a July 1994 VA 
examination which was within one-year of the veteran's 
discharge from active service in September 1993 and therefore 
service connection should be granted for tinnitus under the 
category for "other organic diseases of the nervous system" 
under provisions in the law which provide that service 
connection for certain diseases, including "organic diseases 
of the nervous system" other than certain diseases 
specified, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  However, whether 
tinnitus is an organic disease of the nervous system is a 
medical matter requiring medical evidence for its support and 
resolution, and no medical evidence has been presented or 
secured to render plausible a claim that tinnitus in this 
case is attributable to an organic disease of the nervous 
system.  Accordingly, the Board concludes that the claim for 
service connection on a presumptive basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Tinnitus is a "perception of sound in the absence of 
acoustic stimulus" and is a subjective experience of the 
patient.  Robert Berkow, M.D., The Merck Manual Of Diagnosis 
And Therapy, 2172 (15th ed. 1987).  Since the disease is 
defined as a subjective experience of the patient, it is an 
underlying disability for which lay statements can provide 
evidence of continuity of symptomatology since service.  
Savage, 10 Vet. App. at 495-97.  Accordingly, the Board 
concludes that the claim for service connection is well 
grounded because the veteran has provided his own lay 
statement of continuity of symptomatology of tinnitus since 
he first complained of it in service in December 1990.  
38 U.S.C.A. § 5107(a) (West 1991).

Having found that the claim is well grounded, the Board must 
now determine whether it may proceed to consider the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
We note that the RO found the evidence new and material and 
reopened the claim, but then determined that the claim was 
not well grounded.  Because the evidence considered by the RO 
as insufficient to well ground the claim is the same evidence 
that this Board has found sufficient to well ground the 
claim, we are of the opinion that no prejudice will result 
from our considering the claim on its merits.  Moreover, the 
veteran has been provided the applicable law and regulations 
regarding establishing entitlement to service connection, and 
he has had the opportunity to argue the case on the merits 
both before the RO and the Board.

Turning to the merits of the claim, the Board finds first 
that the lay evidence of continuity is not credible because 
doctors both in service in 1990 and currently in 1997 have 
associated the complaints of tinnitus with diagnoses of other 
underlying disorders, namely, possible Eustachian tube 
dysfunction (1990) and sinusitis (1997) and have prescribed 
antihistamines and antibiotics to treat the underlying 
disorders.  Second, although on one occasion in April 1997, a 
private examiner noted an assessment of tinnitus as opposed 
to recording tinnitus merely as history or as a complaint as 
the VA audiologist did in July 1994, there is no evidence of 
any link between the post-service assessment and a disease or 
injury incurred in service.  

Third, the veteran has provided contradictory statements 
about certain matters, e.g., providing a history to some 
examiners of noise exposure in service (July 1997) and 
denying noise exposure on other occasions (April 1997) and 
stating that he has not experienced dizzy spells in 
conjunction with the tinnitus (October 1999 Board Transcript, 
page 4) and that he has experienced such spells (Id. at page 
8; April 1997 Triage and Nursing Note).  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) ("The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  Fourth, 
although the veteran stated that he has not sought treatment 
because doctors have told him the disorder cannot be treated, 
the medical evidence of record shows that doctors have 
treated underlying disorders with which tinnitus was 
symptomatically associated (December 1990 and April 1997) and 
have referred the veteran for ENT consultations with regard 
to the tinnitus (July 1994 and April 1997).  Finally, the 
absence of any clinical records documenting a continuity of 
symptoms for several years (1990 to 1994), after the one 
complaint of tinnitus which was treated symptomatically in 
service, and then for several more years post-service (1994 
to 1997), is of more probative weight than the veteran's own 
lay statements of continuous, severe tinnitus of the right 
ear.  

Because of the lack of continuity of complaints or treatment 
for several years in service and post-service and for the 
reasons enumerated above, the Board concludes that the 
veteran's statements supporting an in-service incurrence of 
chronic tinnitus are not as probative as the lack of 
objective evidence of continuity.  Thus, on the merits, the 
weight of the more probative evidence is against the claim, 
and therefore the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

